Citation Nr: 0617070	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1968 to December 
1969, and from March 1984 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.  

In May 2006, the veteran was afforded a hearing before Glenn 
Wasik, who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


REMAND

The veteran argues that service connection is warranted for 
multiple sclerosis.  During his hearing, held in May 2006, he 
testified that he began experiencing multiple sclerosis 
symptoms in about 1992 or 1993, and that these symptoms 
included left foot pain and numbness, incoordination, and 
impaired vision.  The claims files also include three lay 
statements in which the authors assert that they witnessed 
the veteran display or complain of neurological symptoms 
prior to 1997.

As an initial matter, a review of the claims files shows that 
in November 2001, the veteran was determined to be disabled 
by the Social Security Administration (SSA) as of August 
2001.  However, the SSA's supporting medical reports have not 
been requested and are not currently contained in the claims 
files.  On remand, the RO should attempt to obtain the SSA's 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the merits of the claim, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303.  In addition, multiple 
sclerosis may be presumed to have been incurred during 
service if it becomes disabling to a compensable degree 
within seven years of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."   See 38 
C.F.R. § 3.303(d). 

The veteran's primary argument is that service connection is 
warranted as a presumptive condition.  To establish service 
connection for a chronic disease on a presumptive basis, it 
is not required that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

A statement from Dr. Rajan H. Karnani, dated in September 
2001, indicates that the veteran's multiple sclerosis 
symptoms include progressive weakness, numbness, and 
incoordination of the left upper and lower extremities, that 
his symptoms first appeared in 1997, and that he first began 
receiving treatment in October 2000.  

Other medical evidence, dated in 1998 and 1999, indicates 
that the veteran's left lower extremity paresthesias and pain 
may have been attributable to low back pathology that 
included degenerative disc disease, and degenerative joint 
disease.  See October 1998 report from Dr. Jacobson; July 
1999 report from Suman P. Thakker, M.D.  VA and non-VA 
medical reports, dated between 2000 and 2003, show that the 
veteran was treated for complaints that included left lower 
extremity numbness and pain, and that a diagnosis of multiple 
sclerosis was confirmed in 2001.  See e.g., reports from Dr. 
Karnani.  

Lay statements which were received at the Board in May 2006 
indicate that the authors observed physical changes as well 
as complaints from the veteran concerning problems with his 
lower extremities.  These observations reportedly occurred in 
the early to middle 1990's.  

In summary, for a presumptive grant of service connection for 
multiple sclerosis, the symptoms must have been manifest to 
at least a compensable degree within seven years of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  In this 
case, the veteran's second period of active duty ended in 
March 1990.  The veteran has testified that he began 
experiencing symptoms of multiple sclerosis as early as 1992, 
and three lay statements indicate that neurological symptoms 
were present prior to 1997.  Lay persons are competent to 
testify only as to observable symptoms.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  Dr. Karnani has indicated that 
the veteran's symptoms began in 1997.  However, Dr. Karnani 
did not specify any particular month in 1997, he indicated 
that the veteran did not begin receiving treatment from him 
until October 2000, and there are no records of treatment of 
any sort dated prior to 1998.  The claims files include 
medical evidence, dated between 1998 and 1999, which 
indicates that the veteran's left lower extremity symptoms 
may have been related to lumbar spine pathology, 
specifically, degenerative disc disease, and degenerative 
joint disease.  

The issue of whether the veteran was displaying multiple 
sclerosis symptoms as of March 1997, and, if so, whether 
these symptoms were manifest to a compensable degree, must be 
decided by reliance upon competent evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the claims 
files do not currently contain medical evidence which, in the 
Board's opinion, provides an adequate basis to resolve these 
questions.  Therefore, on remand, the RO should obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran had multiple sclerosis symptoms that were 
manifest to a compensable degree within seven years of 
separation from service, i.e., by March 1997.  

As a final matter, the Board notes that, to the extent that 
the veteran has argued, in part, that his multiple sclerosis 
is due to exposure to Agent Orange, or some other herbicide, 
during service, the Board notes that no further development 
is warranted.  The veteran's DD Form 214 shows that the 
veteran served in Vietnam.  However, multiple sclerosis is 
not among the disabilities listed in 38 C.F.R. § 3.309(e).  
Furthermore, the Secretary has determined that there is no 
positive association between exposure to herbicides and the 
development of multiple sclerosis.  See Disease Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Therefore, presumptive service 
connection for this disorder due to Agent Orange exposure in 
service is not warranted.  38 C.F.R. §§ 3.307, 3.309.  
Moreover, there is no other medical evidence of record to 
rebut the conclusion that there is no positive association 
between exposure to Agent Orange and the development of the 
veteran's multiple sclerosis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Therefore, to the extent that the 
veteran has argued that his multiple sclerosis is due to 
exposure to Agent Orange, no further development is currently 
warranted.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain the Social 
Security Administration's supporting 
medical records, pertinent to the 
appellant's claim for Social Security 
disability benefits.

2.  The claims files and a copy of this 
remand must be made available to, and 
reviewed by, a neurologist.  The 
neurologist should indicate in the report 
that the claims files were reviewed.  

a) The requested opinion requires that 
the neurologist must have notice of the 
applicable ratings criteria.  
Specifically, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2005), multiple 
sclerosis may be rated from 30 percent to 
100 percent, based on impairment of 
motor, sensory, or mental function.  VA 
must consider especially psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc., referring to the 
appropriate bodily system of the 
schedule.  With partial loss of use of 
one or more extremities from neurological 
lesions, rate by comparison with the 
mild, moderate, severe, or complete 
paralysis of peripheral nerves. 

It is required for the minimum ratings 
for residuals under diagnostic codes 
8000-8025 that there be ascertainable 
residuals.  Determinations as to the 
presence of residuals not capable of 
objective verification, i.e., headaches, 
dizziness, fatigability, must be 
approached on the basis of the diagnosis 
recorded; subjective residuals will be 
accepted when consistent with the disease 
and not more likely attributable to other 
diseases or no disease.  It is of 
exceptional importance that when ratings 
in excess of the prescribed minimum 
ratings are assigned, the diagnostic 
codes utilized as bases of evaluation be 
cited, in addition to the codes 
identifying the diagnoses.  [Note].

b) After reviewing the applicable law in 
paragraph 2(a), the neurologist should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent likelihood or 
greater) that the veteran's multiple 
sclerosis symptoms were manifest to a 
compensable degree within seven years of 
separation from service, i.e., by March 
1997.  The examiner should provide the 
reasons for his or her opinion.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GLENN A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (4)




